In a proceeding pursuant to Mental Hygiene Law § 77.31 for the final accounting of the conservator of Morris Silverstein, Edward Silverstein appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Palella, J.), dated August 21, 1989, as approved the conservator’s final accounting.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find no basis in the record upon which to disturb the Supreme Court’s determination that the approval of the conservator’s final accounting was warranted. Bracken, J. P., Brown, Sullivan and Ritter, JJ., concur.